Case 1:17-cv-01388-SEB-TAB Document 106 Filed 12/11/18 Page 1 of 9 PageID #: 1105



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


  COMMON CAUSE INDIANA;                    )
  NAACP, by its Greater Indianapolis Branch 3053,
                                           )
  and on behalf of its individual members; )
  DORIS A. McDOUGAL; and                   )
  JOHN WINDLE,                             )
                                           )
                               Plaintiffs, )
                                           )
          v.                               ) CAUSE NO 1:17-cv-1388-SEB-TAB
                                           )
  MARION COUNTY ELECTION BOARD; and        )
  MICHAEL SOLARI, BRYCE CARPENTER; and )
  MYLA A. ELDRIDGE, each in their official )
  capacities as members of the MARION      )
  COUNTY ELECTION BOARD,                   )
                                           )
                               Defendants. )


                         JOINT MOTION FOR INDICATIVE RULING
                        ON MOTION TO VACATE CONSENT DECREE

           The Marion County Election Board unanimously adopted a Vote Center Plan on

  November 6, 2018 that mandates two satellite voting sites for every primary election and six

  satellite voting sites for every general or municipal election. The county executive, Mayor Joe

  Hogsett, adopted that Plan on December 4, 2018 after its adoption by the county fiscal body, the

  City-County Council of the Consolidated City of Indianapolis and Marion County, on December

  3, 2018. The Vote Center Plan became effective December 6, 2018 when it was filed with the

  Indiana Secretary of State’s Election Division. Under Indiana law, the Election Board may

  change the Vote Center Plan—including its satellite voting structure—only by another

  unanimous vote.




  US.121101369.01
Case 1:17-cv-01388-SEB-TAB Document 106 Filed 12/11/18 Page 2 of 9 PageID #: 1106



           The parties to this case agree that the Plan’s adoption, the inclusion of satellite voting

  sites exceeding the number required by the Court’s Consent Decree, and the Indiana law

  requiring a unanimous vote to change the number of satellite voting sites for all Marion County

  elections moots the parties’ controversy and dispute. Therefore, the Defendant Election Board

  and its members, Michael Solari, Bryce Carpenter, and Myla A. Eldridge, each in their official

  capacities as members of the Election Board, along with Plaintiffs Common Cause Indiana,

  National Association for the Advancement of Colored People, by its Greater Indianapolis Branch

  3053 and on behalf of its members Doris A. McDougal and John Windle, jointly move the Court

  for an indicative ruling under Rule 62.1(a) of the Federal Rules of Civil Procedure that the

  dispute between the parties is now moot and that the Consent Decree should be vacated. The

  satellite voting sites required by the Vote Center Plan, unanimously adopted by the entire

  Election Board, are now an established aspect of voting in Marion County that under Indiana law

  cannot be altered without a unanimous vote.

    I.     BACKGROUND

           A. Summary of Litigation

           Plaintiffs sued under 42 U.S.C. § 1983 alleging that the Election Board’s failure to

  authorize satellite voting locations in Marion County for early, in-person absentee voting

  violated the First and Fourteenth Amendments of the U.S. Constitution and Section 2 of the

  Voting Rights Act. Dkt. No. 57. The Court entered a preliminary injunction on April 25, 2018,

  based on the burden imposed on voters’ First and Fourteenth Amendment rights by the failure to

  allow satellite voting and ordered the Election Board to establish two satellite voting locations

  for the November 2018 general election. Dkt. Nos. 76-77. To resolve the remaining claims

  between the parties, the Election Board and the Plaintiffs sought the Court’s approval and entry



                                                     2
  US.121101369.01
Case 1:17-cv-01388-SEB-TAB Document 106 Filed 12/11/18 Page 3 of 9 PageID #: 1107



  of a Consent Decree requiring at least two satellite offices for primary elections and five satellite

  voting offices for general and municipal elections in Marion County. Dkt. No. 85, p. 4.

           The Court entered the Consent Decree on July 10, 2018. To remedy the burden placed on

  voters by the failure to establish satellite offices, the Consent Decree requires the Election Board

  establish at least two satellite offices for primary elections and five satellite offices for general

  and municipal elections beginning with the 2019 primary election. 1 Dkt. No. 86.

           B. Marion County Adopts a Vote Center Plan

           Indiana law allows its counties to become designated “vote center” counties by adopting,

  among other requirements, an order approving a draft plan for the administration of vote centers

  in the county. Ind. Code § 3-11-18.1-3(c) and (f)(1). The vote center plan must include the

  number and location of satellite offices under Indiana Code § 3-11-10-26.3. See Ind. Code § 3-

  11-18.1-4(17). The board may adopt the plan only by unanimous vote. Ind. Code § 3-11-18.1-

  3(f). The order and the plan designating the county as a “vote center county” must then be

  adopted by the county executive and fiscal body and filed with the Indiana Secretary of State’s

  Election Division. Ind. Code § 3-11-18.1-3(h). A designation of a county as a vote center county

  “remains in effect until the county election board, by unanimous vote of its entire membership”

  rescinds the order designating the county as a vote center county and files the order with the

  Election Division. Ind. Code § 3-11-18.1-8(c). The board may amend the adopted vote center

  plan only by a unanimous vote. Ind. Code § 3-11-18.1-15(b).




  1
   The State of Indiana has appealed the entry of the Consent Decree. Dkt. No. 96. Although the
  parties will respond to any objections to this motion in due course, they respectfully submit that
  because of the Vote Center Plan’s unanimous adoption, and because all plaintiffs and defendants
  agree the dispute is moot, no further participation from the State is appropriate. See Dkt. No. 91.

                                                     3
  US.121101369.01
Case 1:17-cv-01388-SEB-TAB Document 106 Filed 12/11/18 Page 4 of 9 PageID #: 1108



           As referenced in the Consent Decree, the Election Board took initial steps to transition

  the county to vote centers on January 24, 2018. Dkt. 86 ¶¶ 16-17. Resolution 01-18 created an

  election administration planning committee (“EAPC”) to, among other things, “develop . . . a

  draft plan of administration and implementation for vote centers in Marion County . . . .” See

  Marion County, Indiana Election Board Resolution No. 01-18, attached as Exh. A.

           The EAPC’s efforts hit a milestone on Election Day in November. By unanimous vote,

  the Election Board voted on November 6, 2018, to adopt an order approving the Marion County

  Vote Center Plan requiring, among other conditions and obligations, two satellite voting sites for

  each primary election and six satellite voting sites for each general and municipal election

  beginning with the May 2019 municipal primary election. See Marion County, Indiana Election

  Board Resolution and Order No. 01-18, 2 attached as Exh. B, pp. 1-2, 14-15. The City-County

  Council, the county’s fiscal body, adopted the Vote Center Plan on December 3, 2018, see City-

  County General Resolution No. 25, 2018, Proposal No. 400, 2018, attached as Exh. C, followed

  by the adoption of the Plan by Mayor Joe Hogsett (the county executive) on December 4, 2018,

  see A Resolution Approving the Designation of Marion County as a Vote Center County, Dec. 4,

  2018, attached as Exh. D. The Election Board filed the Vote Center Plan with the Indiana

  Secretary of State’s Election Division on December 6, 2018. See Exh. E.

           The adoption of the Vote Center Plan places Marion County voting under a different

  statutory regime. The Plan establishes two satellite voting sites for each primary election and six

  satellite voting sites for general and municipal elections in Marion County for the foreseeable




  2
   Although they share the number 01-18, the resolution passed on January 24 and the resolution
  and order passed on November 6 are distinct.

                                                    4
  US.121101369.01
Case 1:17-cv-01388-SEB-TAB Document 106 Filed 12/11/18 Page 5 of 9 PageID #: 1109



  future because only a unanimous vote of the Election Board may rescind or alter the Plan

  establishing those satellite voting sites. Ind. Code § 3-11-18.1-8(c); Ind. Code § 3-11-18.1-15(b).

           C. The Parties Agree that the Vote Center Plan Moots the Litigation

           With the adoption of the Vote Center Plan, the voting rights at issue in this lawsuit

  (satellite voting offices for early, in-person absentee voting) have been accorded to Marion

  County voters in a manner not vulnerable to the concern raised by Plaintiffs in their lawsuit—

  namely that satellite voting sites could be established only by an annual, unanimous vote of the

  Election Board. Dkt. 57 ¶ 12. The reverse is now true: the Election Board has returned to its

  2008 practice of unanimously supporting the establishment of satellite offices. (See Dkt. No. 91,

  p. 2; Exh. B.) But this time it has done so in a manner that allows the Board to reverse course

  only by a unanimous vote to change the Plan. Ind. Code § 3-11-18.1-8(c); Ind. Code § 3-11-18.1-

  15(b). It therefore moots the basis for the Plaintiffs’ claims and the relief they sought.

           The parties therefore agree that the dispute between them is now moot and that the Court

  should vacate the Consent Decree. Indiana law requires a unanimous vote to alter the Plan’s

  satellite voting site structure for the primary and general elections in Marion County. Ind. Code §

  3-11-18.1-8(c); Ind. Code § 3-11-18.1-15(b). Thus, the violation found by the Court in entering

  the Consent Decree, that the failure to establish satellite offices after 2009 placed a burden on

  voters’ First and Fourteenth Amendment rights, cannot reasonably be expected to recur.

   II.     ANALYSIS

           If a timely motion is made for relief that, because of an appeal, this Court lacks authority

  to grant, the Court may “state either that it would grant the motion if the court of appeals

  remands for that purpose or that the motion raises a substantial issue.” Fed. R. Civ. P.




                                                     5
  US.121101369.01
Case 1:17-cv-01388-SEB-TAB Document 106 Filed 12/11/18 Page 6 of 9 PageID #: 1110



  62.1(a)(3). 3 Rule 60(b) of the Federal Rules of Civil Procedure allows a Court to vacate or

  modify continuing relief because of genuine changes in factual conditions or the law. Rufo v.

  Inmates of Suffolk Cty. Jail, 502 U.S. 367, 384 (1992); see also Brown v. Philadelphia Hous.

  Auth., 350 F.3d 338, 341-42 & 348 n.6 (3d Cir. 2003) (reversing the denial of Rule 60(b) motion

  to vacate a consent decree as moot).

           A case becomes moot when the issues are no longer “live” or the parties “lack a legally

  cognizable interest in the outcome.” Los Angeles Cty. v. Davis, 440 U.S. 625, 631 (1979).

  Generally, the voluntary cessation of alleged illegal conduct does not moot the case and deprive

  the district court of jurisdiction, but jurisdiction may abate due to mootness when: (1) there are

  assurances that “there is no reasonable expectation” that the alleged violation will recur; and (2)

  interim relief or events have “completely and irrevocably eradicated the effects of the alleged

  violation.” Id. This is a heavy burden, but it has been satisfied if the parties show that the alleged

  illegal conduct will not return and where the government demonstrates compliance with the

  court’s decree. Id. at 631-33; see also Bailey v. Roob, No. 1:94-CV-89-SEB-JMS, 2008 WL

  5083501, at *4 (S.D. Ind. Sept. 30, 2008) (denying a finding of mootness based on the

  implementation of a privatization plan because the “voluntary cessation of ... illegal conduct does

  not deprive the tribunal of power to hear and determine the case”), aff’d, 567 F.3d 930 (7th Cir.

  2009). Cf. David B. v. McDonald, 116 F.3d 1146, 1148 (7th Cir. 1997) (noting that State officer

  defendants are no longer acting outside the scope of their authority once the State “brings itself

  into conformity with” federal law nullifying the legal fiction of Ex Parte Young).




  3
   Because of the State’s pending appeal, should the Court grant this motion, the Parties will file a
  notice under Rule 57 of the Circuit Rules of the U.S. Court of Appeals for the Seventh Circuit
  asking the Seventh Circuit to remand the case to this Court to vacate the consent decree under
  Federal Rule of Civil Procedure 60(b).

                                                    6
  US.121101369.01
Case 1:17-cv-01388-SEB-TAB Document 106 Filed 12/11/18 Page 7 of 9 PageID #: 1111



           Since the Court’s preliminary injunction finding that the failure to establish satellite

  offices after 2009 burdened voters’ First and Fourteenth Amendment rights, the Election Board

  has twice unanimously voted to implement satellite voting offices. First, the Election Board

  unanimously adopted a resolution establishing six satellite voting locations for the Fall 2018

  general election under Ind. Code § 3-11-10-26.3. Dkt. No. 91, p. 2 and Exh. B. That resolution

  alone, although unanimous, did not moot the parties’ controversy because that same Indiana law

  dissolved that resolution on January 1, 2019 and required annual unanimous votes to continue

  satellite early voting in future years. Ind. Code § 3-11-10-26-3(i). But the Election Board then

  adopted, in a second unanimous vote, the Vote Center Plan on November 6, 2018, requiring two

  satellite voting offices for all primary elections and six for all general elections. Exh. B. Unlike

  the resolution adopting six satellite voting locations for the Fall 2018 general election, only

  another unanimous vote of the Election Board may change this Plan under Indiana law. Ind.

  Code 3-11-18.1-8(c); Ind. Code 3-11-18.1-15(b);

           Not only has the Election Board voluntarily ceased the activity forming the basis of the

  Court’s preliminary injunction—that the failure to establish satellite offices after 2009 burdened

  voters’ First and Fourteenth Amendment rights—the Election Board has unanimously adopted a

  resolution implementing a satellite voting office structure that goes beyond the Court’s order and

  can be changed only by another unanimous vote of the Election Board. These two unanimous

  votes in favor of satellite voting, plus the Indiana law requiring another unanimous vote to

  change the Plan’s satellite voting structure for Marion County elections, provides reasonable

  assurances that the First and Fourteenth Amendment rights of Marion County voters will not face

  any alleged abridgement in the future and that the effects of the alleged violation have been

  completely and irrevocably eradicated. See Los Angeles Cty., 440 U.S. at 631.



                                                     7
  US.121101369.01
Case 1:17-cv-01388-SEB-TAB Document 106 Filed 12/11/18 Page 8 of 9 PageID #: 1112



           Given the adoption of the Vote Center Plan and the Indiana law requiring a unanimous

  vote to alter Marion County’s two satellite voting offices for primary elections and six satellite

  voting offices for general and municipal elections, the Consent Decree should be vacated under

  Federal Rule of Civil Procedure Rule 60(b)(6) (allowing the court to relieve a party from a final

  judgment or order for “any other reason that justifies relief”) as the parties’ dispute is now moot.

  III.     CONCLUSION

           For the reasons stated above, all Parties jointly and respectfully move this Court for an

  indication under Rule 62.1 of the Federal Rules of Civil Procedure of whether it will vacate the

  Consent Decree under Rule 60(b)(6) of the Federal Rules of Civil Procedure and for all other just

  and appropriate relief.

   For Plaintiffs:                                                  For Defendants:

    /s/ William R. Groth                                             /s/ Daniel E. Pulliam
   William R. Groth                                                 A. Scott Chinn
   FILLENWARTH DENNERLINE GROTH & TOWE LLP                          Anne K. Ricchiuto
   429 East Vermont Street, Suite 200                               Daniel E. Pulliam
   Indianapolis, Indiana 46202                                      FAEGRE BAKER DANIELS LLP
   Phone: 317-353-9363                                              300 N. Meridian St., Suite 2700
   wgroth@fdgtlaborlaw.com                                          Indianapolis, Indiana 46204
                                                                    Phone: 317-237-0300
                                                                    Scott.Chinn@FaegreBD.com
                                                                    Anne.Ricchiuto@FaegreBD.com
                                                                    Daniel.Pulliam@FaegreBD.com


                                                                     /s/ Donald E. Morgan
                                                                    Andrew J. Mallon
                                                                    Donald E. Morgan
                                                                    CITY OF INDIANAPOLIS
                                                                    OFFICE OF CORPORATION COUNSEL
                                                                    200 E. Washington St., Suite 1601
                                                                    Indianapolis, Indiana 46204
                                                                    Phone: 317-327-4055
                                                                    donald.morgan@indy.gov
                                                                    andy.mallon@indy.gov



                                                    8
  US.121101369.01
Case 1:17-cv-01388-SEB-TAB Document 106 Filed 12/11/18 Page 9 of 9 PageID #: 1113




                                  CERTIFICATE OF SERVICE

           I hereby certify that on December 11, 2018, a copy of the foregoing document was filed

  electronically with the Court’s CM/ECF system. Notice of this filing will be sent to the parties’

  counsel by operation of the Court’s electronic filing system. The parties may access this filing

  through the Court’s system.



                                              /s/ Daniel E. Pulliam
                                              Daniel E. Pulliam




                                                 9
  US.121101369.01
